United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40449
                        Conference Calendar


UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

JESUS LEAL GARZA,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:03-CR-378-2
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jesus Leal Garza has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Leal Garza has filed a response.    Our independent review of the

brief, the record, and Leal Garza’s response discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.    See 5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.